DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendment and remarks  filed on  4/13/21. Claims  2-4, 9-10 and 18 are cancelled as per applicants amendment dated 4/13/21. 
Status of claims
 Claims  2-4, 9-10 and 18 are cancelled
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/29/20.
Claims 1, 5-8, 11-17, and 19-21 are examined in the application.
In view of the amendment, rejection of claims 1-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn. In view of incorporation of claim 4 into claim 1,  rejection of claims  1-2, 8-10,12-15 and 17-21 under 35 U.S.C. 103 as being unpatentable over US 2014/0296352 (‘352) and  rejection of claims 4-7, 11 and 16  under 35 U.S.C. 103 as being unpatentable over US 2014/0296352 (‘352) as applied to claims 1-2, 8-10,12-15 and 17-21 above, and further in view of  US 2016/0213595 (‘595) and US 2011/0002869 (‘869) are here by withdrawn.
The following new grounds of rejection is necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following enumerated reasons apply:
Claim 16 lacks antecedent basis for “polypropylsilsesquioxane or t-propyl silsesquioxane resin” since claim 1 cancelled the genus, which is “silsesquioxane resins”. 
Claim 19 is dependent on canceled claim 18. 
The following new ground of rejection is necessitated by the amendment in view of incorporation of claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8 and 11-15, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  US 2014/0296352 (‘352) and  US 2016/0213595 (‘595) and US 2011/0002869 (‘869). .
US ‘352 is cited in the IDS dated 3/23/18. 
US ‘352 teaches compositions containing polymer with a carbosiloxane dendrimer unit and large amount of alcohol (abstract) and exemplifies at ¶ [0323]:

    PNG
    media_image1.png
    839
    686
    media_image1.png
    Greyscale




The difference between US ‘352 and instant application regarding the non-volatile oil, which is branched C18-C36  fatty acid triglycerides, diisostearyl malate, tridecyl trimellitate and does not teach dicapryl ether drawn to claim 7 and  higher amount for volatile hydrocarbon oil of claim 11.
US  ‘595 teaches liquid compositions comprising non-volatile oil and teaches non-volatile oil are polar oils at ¶ [0118] and describes diisostearyl malate at ¶ [0131] and describes 
US ‘869 teaches cosmetic make up compositions comprising siloxane resin drawn to MQ resin and non-volatile oil (abstract) and also teaches under non-volatile oils teaches claimed dicapryl ether at ¶ [0240] (claims 5-7). US‘869 at ¶ [0244] teaches volatile oils, at ¶ [0250] teaches isododecane, and at ¶ [0260] teaches that the volatile oil can be present from 0.1-90% (claim 11).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify  the  anhydrous liquid composition  exemplified in  US '352 and substitute the non-volatile oils with a mixture of  functionally equivalent non-volatile oils which are mixture of branched C18-C35 fatty acid triglycerides, diisostearyl malate, tridecyl trimellitate  exemplified in US ‘595 and add another non-volatile oil which is  dicapryl ether taught by US ‘869 and increase the amount of isododecane taught by US ‘869 also in analogous compositions with the reasonable expectation of success that the modified compositions also exhibit  improved stability over time taught by US ‘352. This is a prima facie case of obviousness.

.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619